Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  135288(19)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices




  WILLIAM SIM SPENCER, #384851,

               Plaintiff-Appellant,

  v                                                                 SC: 135288
                                                                    CoA: 281223
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

               On order of the Chief Justice, the motion for reconsideration of the order of
  January 8, 2008 is GRANTED. The order of January 8, 2008 is amended to read as
  follows:

               “On order of the Chief Justice, plaintiff-appellant having failed to
        refile his pleadings as directed by the order of November 20, 2007, the
        Clerk of the Court is directed to close this file.”




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2008                    _________________________________________
                                                                               Clerk